     Case 2:19-bk-19146-WB                    Doc 95 Filed 06/17/20 Entered 06/17/20 13:53:42                   Desc
                                               Main Document Page 1 of 2

     Attorney or Party Name, Address, Telephone & FAX Numbers, and   FOR COURT USE ONLY
1    California State Bar Number
     URE LAW FIRM
2    Thomas B. Ure, Esq., California State Bar No.170492
     tom@urelawfirm.com
3    800 West 6th Street., Suite 940
     Los Angeles, CA 90017                                                           FILED & ENTERED
4    Telephone: 213-202-6070; Facsimile: 213-202-6075
         Individual appearing without counsel
5        Attorney for: Debtor(s)
                                                                                            JUN 17 2020

6             UNITED STATES BANKRUPTCY COURT
                                                                                       CLERK U.S. BANKRUPTCY COURT
               CENTRAL DISTRICT OF CALIFORNIA                                          Central District of California
                                                                                       BY toliver    DEPUTY CLERK
7
     In re: COREY DEMON SIMS,                                        CASE NO.: 2:19-bk-19146-WB
8
             Debtor and Debtor-In-Possession.                        CHAPTER: 11
9
                                                                     ORDER AFTER INITIAL STATUS CONFERENCE
10
                                                                     IN CHAPTER 11 CASE:
11
                                                                     1) SETTING DEADLINE FOR DEBTOR TO FILE
12                                                                   PLAN AND DISCLOSURE STATEMENT;

13
                                                                     2) SETTING HEARING ON CONTINUED STATUS
                                                                     CONFERENCE
14

15
                                                                     HEARING ON STATUS CONFERENCE:
16
                                                                     DATE: June 11, 2020
17                                                                   TIME: 10:00 a.m.
                                                                     CRTM: 1375
18                                                                         255 E. Temple Street
                                                                           Los Angeles, CA 90012
19

20

21              On June 11, 2020, a Chapter 11 status conference was held in a bankruptcy case voluntarily filed by

22      Corey Demon Sims ("Debtor"). Appearances were as noted on the record.

23              Based upon the status conference,

24

25              IT IS ORDERED THAT:

26              1) The deadline for debtor to file an amended plan and disclosure statement is August 3, 2020; and

27

28
     Case 2:19-bk-19146-WB       Doc 95 Filed 06/17/20 Entered 06/17/20 13:53:42                  Desc
                                  Main Document Page 2 of 2
            2) A continued Status Conference will take place on September 24, 2020 at 10:00 am.
1

2
                                                    ###
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26       Date: June 17, 2020

27

28
